      Case 9:19-cv-00154 Document 1 Filed 08/28/19 Page 1 of 8 PageID #: 1



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISON

ERIK REYNOLDS,                                   §
                                                 §
                              Plaintiff,         §
v.                                               §                       Case No. 9:19-CV-00154
                                                 §
UNITED FINANCIAL CASUALTY                        §                   JURY TRIAL DEMANDED
COMPANY D/B/A PROGRESSIVE,                       §
                                                 §
                              Defendant.         §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Erik Reynolds (“Plaintiff”) files his Original Complaint (“Plaintiff’s Complaint”)

complaining of Defendant, United Financial Casualty Company d/b/a Progressive (“UFCC” or

“Progressive”), and for declaratory relief and causes of action, would respectfully show the

Court as follows:

                                               I.
                                            PARTIES

       1.      Plaintiff Erik Reynolds is an individual and resident of Texas.

       2.      Defendant United Financial Casualty Company is a foreign property and casualty

insurance company licensed to do business in Texas whose principal place of business is in the

State of Ohio and can be served through its registered agent for service, CT Corporation System,

at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       3.      This Court has personal jurisdiction over all of the parties in this suit. Progressive

is licensed to do business in Texas, maintains offices in Texas, conducts business all over Texas,

and issued the policy of insurance forming the basis of this lawsuit to a Texas resident. The




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 1
      Case 9:19-cv-00154 Document 1 Filed 08/28/19 Page 2 of 8 PageID #: 2



Court has subject matter jurisdiction over this lawsuit because the amount in controversy is

within the jurisdictional limits of this Court.

                                             II.
                                  JURISDICTION AND VENUE

       4.        This Court has jurisdiction over the subject matter of this case because there is

complete diversity of citizenship between Plaintiff and Defendant and the amount in controversy

exceeds $75,000.

       5.        This Court has jurisdiction over Defendant because it has purposefully availed

itself of the privileges and benefits of conducting business in the State of Texas, and in doing so,

Defendant committed improper acts that comprise the subject matter of this suit. More

specifically, Progressive issued the policy of insurance forming the basis of this lawsuit

providing coverage to Plaintiff, a Texas resident.

       6.        Venue is proper in this Court and in this District because a substantial part of the

events giving rise to Plaintiff’s claims occurred in this District. 28 U.S.C. § 1391(b)(2). More

specifically, Plaintiff, at all times material, resided in Lufkin, Texas and entered into the insuring

agreement with Progressive while residing in Lufkin, Texas. Progressive’s refusal to abide by its

obligations under the subject insuring agreement has occurred while Plaintiff was residing in

Lufkin, Texas.

                                            III.
                                   FACTUAL BACKGROUND

       7.        Plaintiff’s claims arise out of a serious, multi-car motor vehicle crash (hereinafter

the “Incident”) which occurred on or about December 5, 2017, during which a vehicle driven by

Hong Nguyen (“Nguyen”) negligently and violently collided with a vehicle operated by

Cameron Robinson (“Robinson”), thereby causing Mr. Robinson’s vehicle to collide into




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 2
      Case 9:19-cv-00154 Document 1 Filed 08/28/19 Page 3 of 8 PageID #: 3



Plaintiff’s vehicle. Following the Crash, a police officer with the Garland Police Department

investigated the Crash and concluded that Nguyen was responsible for the Crash because he

failed to yield the right of way.

        8.      As a result of the Crash, Plaintiff was transported to the emergency room via

ambulance to receive emergent medical attention. During the Crash, Plaintiff’s head violently

collided with the left parietal region on the upper car handle inside his vehicle. Plaintiff also

experienced injuries to his back and elbow. In the months following the Crash, Plaintiff

experienced repeated episodes of dizziness, nausea, vomiting, memory and concentration

deficits, speech deficits, changes to his personality, fatigue, panic attacks, sensitivity to light, and

headaches. In time, Plaintiff underwent cognitive testing to evaluate his level of cognitive

functioning as a result of the injuries he sustained in the Crash. After submitting to necessary

testing, Plaintiff was admitted to a brain injury program.

       9.      At the time of the Crash, Plaintiff was transporting passengers using his vehicle in

connection with an agreement between Plaintiff and Uber. Uber is a “transportation network

company” and, accordingly, at the time of the Crash, Plaintiff was a “TNC driver” (i.e. an

individual who entered into a contact with Uber to provide certain ride-share services to Uber

customers). As a result, at the time of the Crash, Plaintiff was insured by a policy of insurance

issued by Progressive.

       10.     Prior to filing this Complaint, Plaintiff pursued a claim against Nguyen (pre-suit)

(the “Liability Claim”). At the time of the Crash, Nguyen was insured by a policy of insurance

issued by Falcon Insurance Company with policy limits totaling $30,000. Due to the fact that

other drivers who were injured in the Crash had received proceeds from Nguyen’s liability

policy, Plaintiff settled his claim against Nguyen for $8,500—which amount was the total




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 3
      Case 9:19-cv-00154 Document 1 Filed 08/28/19 Page 4 of 8 PageID #: 4



amount remaining of Nguyen’s liability policy limits (which was also the only insurance policy

providing coverage on behalf of Nguyen). Plaintiff’s recovery on the Liability Claim does not

come close to fully compensating him for the injuries and damages he sustained in the Crash.

The Liability Claim was settled without prejudice to Plaintiff’s rights to pursue his rightful UIM

benefits from Progressive. In fact, Progressive consented to Plaintiff’s settlement with Nguyen.

Based upon information and belief, the vehicle driven by Nguyen was at all times material to this

action an “underinsured” motor vehicle and, likewise, Nguyen was an “underinsured” motorist.

                                     The Progressive Policy

       11.     At all relevant times, Plaintiff was insured under an automobile insurance policy

with United Financial Casualty Company, Policy No. 06250026-4 (“Progressive UIM Policy”).

The Progressive UIM Policy provided for underinsured motorist coverage in the event Plaintiff

was involved in a collision causing injury or damage. Progressive assigned claim number 17-

5366520 (the “UIM Claim”) to Plaintiff’s claim file. Plaintiff presented Progressive with (1)

medical bills and records reflecting Plaintiff’s reasonable and necessary medical expenses as a

result of the injuries that he sustained in this Crash, and (2) documentation evidencing other

compensable damages that Plaintiff sustained as a result of this Crash.

       12.     After receiving Plaintiff’s demand and documents, and after significant delay,

Progressive made analysis of Plaintiff’s UIM Claim and took the clearly erroneous position that

Plaintiff’s UIM Claim is only worth a nominal amount.

                                     Nguyen was Negligent

       13.     At the time of the Crash, and immediately prior thereto, Nguyen, through

negligent acts and/or omissions, caused injury and damage to Plaintiff. One or more of the




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 4
      Case 9:19-cv-00154 Document 1 Filed 08/28/19 Page 5 of 8 PageID #: 5



following acts or omissions of Nguyen constitutes negligence and was a proximate cause of the

incident made the basis of this lawsuit:

               a.      Failure to make application, or timely application of the brakes on the

vehicle he was operating prior to the Crash, as a reasonably prudent person would have done

under the same or similar circumstances;

               b.      Driving his vehicle at a rate of speed greater than that which an ordinary

prudent person would have driven under the same or similar circumstances;

               c.      Failure to maintain a proper lookout, contrary to what a reasonably

prudent person would have done under the same or similar circumstances;

               d.      Failure to maintain proper control of his vehicle, contrary to what a

reasonably prudent person would have done under the same or similar circumstances; and

               e.      Failure to yield the right of way, contrary to what a reasonably prudent

person would have done under the same or similar circumstances.

       14.     Any or all of the acts or omissions described above, among others, by the

Tortfeasor constitute negligence at common law and/or as a matter of law, and any or all of said

acts and omissions were a proximate cause of the occurrence, damages, and injuries complained

of herein.

                                            IV.
                                     CAUSES OF ACTION

                            COUNT ONE: DECLARATORY JUDGMENT

       15.     Each of the foregoing paragraphs is incorporated herein for all purposes.

       16.     Plaintiff brings this suit for declaratory judgment under Chapter 37 of the Texas

Civil Practice & Remedies Code, the Uniform Declaratory Judgments Act (the “UDJA”) against

Progressive.



PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 5
      Case 9:19-cv-00154 Document 1 Filed 08/28/19 Page 6 of 8 PageID #: 6



       17.     Plaintiff tendered a UM/UIM claim for coverage under the Progressive UIM

Policy referenced herein, yet Progressive has failed to satisfy that claim when coverage and

entitlement to recovery was reasonably clear.

       18.     Accordingly, Plaintiff submits this request for declaratory relief requesting a

declaration from this Court:

               a.      That Plaintiff’s UIM Claim, arising out of the Crash, is covered under the

Progressive UIM Policy;

               b.      That the negligence of the underinsured motorist (i.e. Nguyen) was the

proximate cause of the Crash and Plaintiff’s injuries and damages; and

               c.      Establishing the amount of UIM benefits to which Plaintiff is entitled to

recover from Progressive, after all applicable set-offs and credits, for each of the following

elements of damages covered under the Progressive UIM Policy:

                      i.       Past and future reasonable and necessary medical treatment;

                    ii.        Past and future physical impairment;

                    iii.       Past and future physical pain and suffering;

                    iv.        Past and future mental anguish; and

                     v.        Past and future lost earning capacity.

       19.     Furthermore, under the UDJA, Plaintiff hereby asserts his entitlement to recover

his attorney’s fees, all pre and post-judgment interest, and costs as a result of having to initiate

this proceeding against Progressive, and Plaintiff hereby sues and seeks recovery of same from

Progressive.

                                            DAMAGES

       20.     Plaintiff has sustained the following damages as a result of Nguyen’s negligence:




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 6
      Case 9:19-cv-00154 Document 1 Filed 08/28/19 Page 7 of 8 PageID #: 7



                a.      Medical care expenses incurred in the past;

                b.      Medical care expenses that, in reasonable probability, Plaintiff will incur in
                        the future;

                c.      Physical impairment sustained in the past;

                d.      Physical impairment that, in reasonable probability, Plaintiff will sustain in
                        the future;

                e.      Physical pain and suffering sustained in the past;

                f.      Physical pain and suffering that, in reasonable probability, Plaintiff will
                        sustain in the future;

                g.      Mental anguish sustained in the past;

                h.      Mental anguish that, in reasonable probability, Plaintiff will sustain in the
                        future;

                i.      Loss of earning capacity sustained in the past; and

                j.      Loss of earning capacity that, in reasonable probability, Plaintiff will sustain
                        in the future.

        21.     Plaintiff seeks recovery of all damages arising from his injury claims which should

have been properly provided pursuant to the Progressive UIM Policy and any damages to which

Plaintiff, in law and in equity, is justly entitled. Plaintiff also seeks recovery of his attorney’s fees as

allowed by law, court costs, and pre and post-judgment interest as allowed by Texas law.

                                       CONDITIONS PRECEDENT

        22.     Plaintiff asserts that all conditions precedent to the bringing of the causes of action

asserted in this pleading have been performed, have occurred, or have been waived.

                                              V.
                                        DEMAND FOR JURY

        23.     Plaintiff demands a jury trial and tenders the appropriate fee.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                     Page 7
      Case 9:19-cv-00154 Document 1 Filed 08/28/19 Page 8 of 8 PageID #: 8



                                             PRAYER

       Plaintiff respectfully requests that Defendant be cited to answer and appear, and, that

upon final trial, Plaintiff recovers damages as specified above, from Defendant. Plaintiff further

prays that the Court will enter a Declaratory Judgment as requested herein and award all

attorney’s fees plus costs of court, pre-judgment and post-judgment interest at the legal rate, and

grant such other and further relief, general and special, at law or in equity, to which Plaintiff may

show himself justly entitled.

                                              Respectfully submitted,


                                              DEANS & LYONS, LLP




                                              _____________________________________
                                              Christopher J. Simmons
                                              Texas Bar No. 24058796
                                              Michael P. Lyons
                                              Texas Bar No. 24013074
                                              Stephen Higdon
                                              Texas Bar No. 24087719
                                              325 N. Saint Paul St., Ste. 1500
                                              Dallas, Texas 75201
                                              (214) 965-8500 (t)
                                              (214) 965-8505 (f)
                                              csimmons@deanslyons.com
                                              mlyons@deanslyons.com
                                              shigdon@deanslyons.com
                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 8
